                                                                       JS-6


                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



ANTHONY A. PATEL,                          Case No. CV 19-2851-DOC (DFM)

          Plaintiff,                       JUDGMENT

             v.

CHARLES ROBINSON et al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
the First Amended Consolidated Complaint and entire action is dismissed with
prejudice for failure to state a claim upon which relief can be granted.



Date: January 31, 2020                      ___________________________
                                            DAVID O. CARTER
                                            United States District Judge
